DETAILED ACTION
The following is a Reasons for Allowance. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/21/21 has been entered, in which Applicant amended claims 1, 8, and 15. Claims 1-6, 8-13, and 15-19 are pending in this application and have allowed as indicated below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 103 rejections of claims 1-6, 8-13, and 15-19 are withdrawn in light of Applicant’s explanations.

Subject Matter Overcoming Prior Art
Claims 1-6, 8-13, and 15-19 are allowable. 

Reasons for Overcoming the Prior Art
The following is a statement of reasons for the indication of allowable subject matter: 
The following limitations of claim 1, 
… 
 receiving opportunity data representative of the selected opportunity, wherein the opportunity data includes a plurality of opportunity attributes indicative of the descriptive information of the selected opportunity; receiving historical opportunity data representative of prior opportunity data having prior opportunity attributes similar to the plurality of opportunity attributes of the selected opportunity, 
…
training, in a first stage via a machine learning mechanism, an artificial neural network used to generate a channel selection model using the opportunity data and the historical opportunity data, wherein training the channel selection models includes extracting and analyzing the plurality of opportunity attributes and the prior opportunity attributes as features organized according to the prior opportunity performance data of a plurality of team candidates selected from the particular individuals for the team of individuals of the entity or a plurality of entity partners; 
applying the trained artificial neural network having generated the channel selection model to the selected opportunity in view of the plurality of opportunity attributes to identify a subset of the plurality of team candidates of the entity or a subset of the plurality of entity partners ranked by alignment with the selected opportunity and determine a recommended opportunity owner from the subset of the plurality of team candidates of the entity, 
…
wherein the channel selection model indicates whether the sales transaction for the specific service or product should be pursued by the subset of the plurality of team candidates of the entity or a subset of the plurality of entity partners through field sales or digital sales based on a predicted probability of securing the sales transaction through the field sales or the digital sales is above a predetermined threshold;
…
in combination with the remainder of the claim limitations are neither taught nor suggested, singularly or in combination, by the prior art of record. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings. Independent claims 8 and 15, and dependent claims 2-6, 9-13, and 16-19 are likewise allowable. 
The closest prior art of record is described as follows:
McGann et al. (U.S. Patent Application Publication Number 2017/0111507) - The abstract provides for the following: A system and method for routing interactions to contact center agents. The system is adapted to concurrently identify a plurality of interactions waiting to be routed, and identify a plurality of candidate agents viable for handling the plurality of interactions. The system is also adapted to calculate a predicted wait time associated with each of the candidate agents. For each agent of the plurality of candidate agents, the system is adapted to estimate an expected value to be obtained by routing each of the plurality of the interaction to the agent. The expected value is a function of the predicted wait time. The system is further adapted to assign each of the plurality of the interactions to one of the plurality of candidate agents based on the estimated reward, and signal a routing device for routing each of the plurality of the interactions to the agent assigned to the interaction.
Mosley et al. (U.S. Patent Application Publication Number 2016/0371625) - The abstract provides for the following: A system for promoting employee recognition at an organization is disclosed. The system is programed to automatically collect and monitor an organization to detect recognition moments between employees of the organization. The system automatically generates recognition moments between employees based on detected recognition indicators and analyzes the data to improve the organizational climate and culture and promote the employee's actions that initiated the recognition moment. Embodiments of the disclosed invention further analyze the data to generate recognition, influence, performance alignment, performance, and work circle graphs.
Starr. (U.S. Patent Number 8352301) - The abstract provides for the following: A sales notification system and related methods. Implementations include receiving a selection of a target industry identifier and a selection of a product identifier, where each product identifier is associated with a particular product and product category. The method includes generating a list of client accounts associated with the target industry identifier and product identifier where each client account is associated with a particular account segment, generating a list of potential sales representatives by retrieving all sales representatives associated with each client account, and generating a list of eligible sales representatives for each client account where each eligible sales representative is the potential sales representative who is permitted to sell the product associated with the product indicators within the product category and within the account segment associated with each client account. The method may also include using the server to generate a sales notification for each eligible sales representative.
Cohen et al. (U.S. Patent Application Publication Number 7881957) - The abstract provides for the following: Techniques are described for facilitating interactions between task requesters who have tasks that are available to be performed and task performers who are available to perform tasks, such as by an intermediary electronic marketplace or other task fulfillment facilitator system. In some situations, task performer users and/or other users may create task subscriptions for use in automatically identifying tasks of interest to the users about which the users desire to receive notification. The users may be notified of the identified tasks in various ways, such as by sending electronic messages of various types to the users that include indications of the tasks identified for those users based on their subscriptions. Tasks of interest may be identified in various ways, such as based on task attributes of interest specified for a subscription that are later matched against tasks that are available at the time of the matching.
Ali Khalili et al. “A Framework for Distributed Market Place based on Intelligent Software Agents and Semantic Web Services.” The abstract provides for the following: In this paper we present a framework for automation of distributed market place that is based on intelligent software agents and semantic web services. A multi-agent environment designed for automation of e-commerce activities such as negotiation between buyer and seller, recommendation, and customer decision making. Furthermore we use a semantic web service middleware called StraBM , advising managers of e-shops for making appropriate strategic decisions and managing business models. StraBM uses a customized WSMX middleware to generate appropriate strategy and business models.
Kalmus Normann et al. (Taiwan Patent Publication Number TW 201842455 A) - The abstract provides for the following: The present invention is related to systems and . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
 
/MATTHEW H DIVELBISS/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624